Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Applicant’s amendments to the claims have overcome some of the rejections previously set forth in the Final Office Action mailed January 8th, 2021. Applicant’s amendments to claims 1 and 11 as described on pages 7-11 have been deemed sufficient to overcome the previous 35 USC § 103 art rejections through the additional limitation regarding the third duration clutch area. However, as they change the scope of the claim, new rejections have been added based on the previously rejected claims, specifically new art rejections for claims 1 and 11 have been added below. All other rejections under 35 USC § 103 have additionally been maintained and are included below with minor changes to reflect applicant’s amendments.

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-2, 9-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US Pre-Grant Publication No. us 2017/0282900 A1 hereinafter “Suzuki”) in view of Wright et al. (US Pre-Granted Publication No. US 2017/0051707 A1 hereinafter “Wright”) further in view of Fuechtner (US Pre-Granted Publication No. US 2012/0006152 A1 hereinafter “Fuechtner”).

Regarding claim 1 Suzuki discloses: 
	A method of performing a mode transition in a hybrid vehicle, the method comprising steps of: (“a determination module that determines presence or absence of a transition request to a second state in which driving forces of a motor and an internal combustion engine are transmitted to a driving wheel, in a first state in which a driving force of the motor is transmitted to the driving wheel and a driving force of the internal combustion engine is not transmitted to the driving wheel;” Suzuki [0018] lines 2-6)
	determining, by a hybrid control unit (HCU), (“a hybrid control unit (hybrid ECU) 100 that serves as a driving control device and that integrally controls the entire system.” Suzuki [0040] lines 8-10) a transition from a first mode to a second mode; (“a determination module that determines presence or absence of a transition request to a second state in which driving forces of a motor and an internal combustion engine are transmitted to a driving wheel, in a first state in which a driving force of the motor is transmitted to the driving wheel and a driving force of the internal combustion engine is not transmitted to the driving wheel;” Suzuki [0018] lines 2-6)
	comparing, by the HCU, a required torque with a maximum torque of an electric motor; (“Specifically, the controller 104 determines whether the output of the second motor generator 24 after increasing the driving force is less than or equal to an upper limit of the output based on its specification.“ Suzuki [0078] lines 5-9)
	determining, by the HCU, a compensation torque when the required torque is greater than the maximum torque; and (“The motor may increase a driving force in a case where an output of the motor after increasing the driving force is an upper limit or less.” Suzuki [0012] lines determining, by the HCU, a first torque to be output from an engine (“In the case of the hybrid traveling mode, the transmission ECU 300 engages all the engine clutch 42, the first transmission clutch 44, and the second transmission clutch 46, and transmits a torque from the engine 10” Suzuki [0048] lines 1-4) and a second torque to be output from a hybrid starter generator, which is connected to the engine,(“Subsequently, the transmission ECU 300 causes the CVT 31 to convert the transmitted torque at a predetermined transmission gear ratio, and causes the CVT 31 to transmit the torque to the driving wheel via the motor shaft 25 in addition to a driving force of the second motor generator 24.” Suzuki [0048] lines 5-10) in consideration of the compensation torque and a system efficiency…  (“As described above, in the driving control mechanism 1 according to the implementation, the engine clutch 42 transmits power between the crankshaft 11 and the motor shaft 21.  In the case where the first motor generator 20 functions as the driving motor, the first motor generator 20 and the engine 10 are completely separated.  Thereby, the engine 10 does not consume a torque from the first motor generator 20.  This suppresses reduction in efficiency of the first motor generator 20.  Instead of the engine clutch 42, a torque converter may transmit power between the crankshaft 11 and the motor shaft 21.” Suzuki [0033] lines 1-11 wherein the system efficiency includes the motor efficiency). 
	Suzuki does not appear to disclose:
	wherein the compensation torque includes the first torque to be output from the engine and the second torque to be output from the hybrid starter generator, and wherein a first duration during which the compensation torque is output from the hybrid starter generator and a second duration during which the electric motor is outputting the maximum torque is at least partly overlapped during the transition
	However, in the same field of endeavor of vehicle controls Wright discloses:
	“wherein the compensation torque includes the first torque to be output from the engine and the second torque to be output from the hybrid starter generator.” (“When the signals received by the electronic controller 20 from the sensors monitoring the engine 10 and the exhaust gas emissions from the engine 10 indicate that the amount of NOx in the exhaust gas exiting the LNT 15 is rising rapidly, due to a sudden torque demand (T) required to meet a request for acceleration of the vehicle 5 from a driver of the vehicle, the electronic controller 20 is arranged to use the integrated starter-generator 16 to supply a torque assist (T.sub.a) to the engine 10 by operating it as a motor. This additional torque (T.sub.a) supplied by the integrated starter-generator 16 would normally result in an increase in the acceleration of the engine 10, however, in the case of this invention, the engine torque set point for the engine 10 is reduced at the same time by the electronic controller 20.” Wright [0028] lines 1-14.
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the starter generator assistance torque of Wright with the hybrid vehicle of Suzuki because one of ordinary skill would have been motivated to make this modification in order to allow for the vehicle to supply additional torque requested by the driver while not solely relying on the engine while also reducing the emissions of the system without sacrificing performance. (Wright [0004-0009]).   
	Additionally, Suzuki in view of Wright do not appear to disclose:
and wherein a first duration during which the compensation torque is output from the hybrid starter generator, a second duration during which the electric motor is outputting the maximum torque, at a third duration during which a transmissive torque of an engine clutch is formed due to an engagement of the engine clutch are at least partly overlapped during the transition.

	However, in the same field of endeavor of vehicle controls Fuechtner discloses:

	and wherein a first duration during which the compensation torque is output from the hybrid starter generator, “A second electric machine 19 is connected operatively to the crankshaft 8 of the internal combustion engine 3. The second electric machine 19 preferably is a belt starter generator 19 and is connected operatively to the crankshaft 8 of the internal combustion engine 3 by a belt drive 20. The belt drive 20 has a first belt pulley 22 on a drive shaft 41 of the belt starter generator 19 to rotate therewith, a second belt pulley 23 on the crankshaft 8 to rotate therewith, and a drive belt 24. The drive belt 24 preferably is a V belt or a V ribbed belt and allows a torque to be transmitted in a frictionally locking fashion from the first belt pulley 22 to the second belt pulley 23, or vice versa. The transmission ratio of the belt drive 20 is configured so that the belt starter generator 19 can be operated as a generator over the entire rotational speed range of the internal combustion engine 3, and so that the internal combustion engine 3 can be started with the same transmission ratio of the belt drive 20. The belt drive 20 constitutes an oscillation-damping operative connection between the crankshaft 8 and the output shaft 41. The second electric machine 19 also preferably is a high-voltage electric machine.” Fuechtner [0028] lines 1-20 wherein the starter generator can also power the vehicle, see also [0034]) a second duration during which the electric motor is outputting the maximum torque, (“The first electric machine is connected operatively to the at least one drive axle or to the drive axle of the transmission and is not connected operatively directly to the internal combustion engine. Thus, torque can be fed into the drive system or to operate the first electric machine as a generator without the internal combustion engine generating drag torques and/or friction losses.” Fuechtner [0011] lines 1-7 wherein the first electric machine is interpreted as being equivalent to electric motor, see also [0027]) at a third duration during which a transmissive torque of an engine clutch is formed due to an engagement of the engine clutch are at least partly overlapped during the transition. (“The drive system may have a first drive axle embodied as a front axle and a second drive axle embodied as a rear axle. The first electric machine optionally may be connected operatively to the front axle or decoupled therefrom. Thus, the front axle additionally can be driven if the internal combustion engine only transmits a drive torque to the rear axle.” Fuechtner [0016] lines 1-6 wherein the engine and starter generator coupled drive the first axis, and the electric motor drives the front axle when the rear is being powered and both axles can be powered together see also [0026]). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the power overlap of Fuechtner with the hybrid vehicle of Suzuki and Wright because one of ordinary skill would have been motivated to make this modification in order to allow in order to provide a vehicle with all necessary torque quickly and efficiently when a request is made without harming the performance and driving behavior of the vehicle while not increasing fuel consumption and emissions. (Fuechtner [0005-0006]).   

	Regarding claim 2 Suzuki in view of Wright and Fuechtner discloses all of the limitations of claim 1 and further disclose:
	The method according to claim 1, wherein the step of determining the compensation torque comprises: 
	acquiring a requisite compensation torque; (“The motor may increase a driving force in a case where an output of the motor after increasing the driving force is an upper limit or less.” Suzuki [0012] lines 1-3 wherein increasing the output is equivalent to determining the compensation amount needed to power the vehicle)
	acquiring an engine clutch transmissive torque; and determining the compensation torque using the requisite compensation torque and the engine clutch transmissive torque.  (“The transmission ECU 300 receives a control command from the hybrid ECU 100, decides a transmission gear ratio of the CVT 31, and performs control to acquire an appropriate transmission gear ratio according to a traveling state.  For example, the transmission ECU 300 controls the transmission gear ratio of the CVT 31 by controlling oil pressure and adjusting a pulley ratio.  The transmission ECU 300 receives a control command from the hybrid ECU 100, controls the engine clutch 42, the first transmission clutch 44, the second transmission clutch 46, and the like, and switches the traveling modes.  For example, the transmission ECU 300 controls engagement and disengagement of the respective clutches by controlling the oil pressure.” Suzuki [0044] lines 1-13, wherein the examiner interprets controlling the clutch engagement of the system 
	Regarding claim 9 Suzuki in view of Wright and Fuechtner discloses all of the limitations of claim 1 and further disclose:
	The method according to claim 1, wherein the first mode is an electric vehicle (EV) mode, and the second mode is a hybrid electric vehicle (HEV) mode. (“Accordingly, it is desirable to provide a system capable of doing both suppression of shocks relating to power transmission and keeping of a driving force when switching the EV mode to the HEV mode.” Suzuki [0007] lines 1-4)
	Regarding claim 10 Suzuki in view of Wright and Fuechtner discloses all of the limitations of claim 1 while further disclosing:

	The method according to claim 1, wherein the step of comparing is performed when torque blending is not performed after engine clutch engagement.  (“The engine traveling mode is a mode in which a vehicle is driven by output from the engine 10.  The single motor EV traveling mode is a mode in which a vehicle is driven by output from the second motor generator 24.” Suzuki [0028] lines 1-4, wherein no comparing is performed as only one power source is used to power the vehicle in this state). 

	Regarding claim 11 Suzuki discloses: 
	A hybrid vehicle comprising: 
	a motor control unit (MCU) configured to control an electric motor and a hybrid starter generator; (“The motor ECU 400 receives a control command from the hybrid ECU 100, and independently controls the first motor generator 20 or the second motor generator 24 via the inverter 70 in a manner that output from the first motor generator 20 or the second motor generator 24 becomes a control command value.  Specifically, the motor ECU 400 outputs a current command or a voltage command to the inverter 70 on the basis of information on a rotation speed, voltage, current, and the like of the first motor generator 20 or the second motor generator 24.” Suzuki [0043] lines 1-10)
	an engine control unit (ECU) configured to control an engine; (“The engine ECU 200 receives a control command from the hybrid ECU 100, and controls the engine 10 in a manner that output of the engine 10 becomes a control command value.” Suzuki [0042] lines 1-4)
	a hybrid control unit (HCU) (“a hybrid control unit (hybrid ECU) 100 that serves as a driving control device and that integrally controls the entire system.” Suzuki [0040] lines 8-10) configured to determine whether or not to perform a mode transition between a first mode in which the vehicle is driven using power of the electric motor (“The engine traveling mode is a mode in which a vehicle is driven by output from the engine 10.  The single motor EV traveling mode is a mode in which a vehicle is driven by output from the second motor generator 24.” Suzuki [0028] lines 1-4) and a second mode in which the vehicle is driven using power of both the electric motor and the engine, (“Accordingly, it is desirable to provide a system capable of doing both suppression of shocks relating to power transmission and keeping of a driving force when switching the EV mode to the HEV mode.” Suzuki [0007] lines 1-4) and to control the MCU and the ECU based on the determination; and (“a hybrid control unit (hybrid ECU) 100 that serves as a driving control device and that integrally controls the entire system.” Suzuki [0040] lines 8-10)
	wherein the HCU compares a required torque with a maximum torque of the electric motor when a transition from the first mode to the second mode is determined, (“Specifically, the controller 104 determines whether the output of the second motor generator 24 after increasing the driving force is less than or equal to an upper limit of the output based on its specification.” Suzuki [0078] lines 5-9) determines a compensation torque when the required torque is greater than the maximum torque, (“The motor may increase a driving force in a case where an output of the motor after increasing the driving force is an upper limit or less.” Suzuki [0012] lines 1-3 wherein increasing the output is equivalent to determining the compensation amount needed to power the vehicle)  and determines a first torque to be output from the engine(“In the case of the hybrid traveling mode, the transmission ECU 300 engages all the engine clutch 42, the first transmission clutch 44, and the second transmission clutch 46, and transmits a torque from the engine 10” Suzuki [0048] lines 1-4) and a second torque to be output from the hybrid starter generator,(Subsequently, the transmission ECU 300 causes the CVT 31 to convert the transmitted torque at a predetermined transmission gear ratio, and causes the CVT 31 to transmit the torque to the driving wheel via the motor shaft 25 in addition to a driving force of the second motor generator 24.” Suzuki [0048] lines 5-10) which is connected to the engine, in consideration of the compensation torque and a system efficiency... (“As described above, in the driving control mechanism 1 according to the implementation, the engine clutch 42 transmits power between the crankshaft 11 and the motor shaft 21.  In the case where the first motor generator 20 functions as the driving motor, the first motor generator 20 and the engine 10 are completely separated.  Thereby, the engine 10 does not consume a torque from the first motor generator 20.  This suppresses reduction in efficiency of the first motor generator 20.  Instead of the engine clutch 42, a torque converter may transmit power between the crankshaft 11 and the motor shaft 21.” Suzuki [0033] lines 1-11 wherein the system efficiency includes the motor efficiency).
	
	Suzuki does not appear to disclose:
	wherein the compensation torque includes the first torque to be output from the engine and the second torque to be output from the hybrid starter generator and wherein a first duration during which the compensation torque is output from the hybrid starter generator and a second duration during which the electric motor is outputting the maximum torque is at least partly overlapped during the transition.
	However, in the same field of endeavor of vehicle controls Wright discloses:
	“wherein the compensation torque includes the first torque to be output from the engine and the second torque to be output from the hybrid starter generator.” (“When the signals received by the electronic controller 20 from the sensors monitoring the engine 10 and the exhaust gas emissions from the engine 10 indicate that the amount of NOx in the exhaust gas exiting the LNT 15 is rising rapidly, due to a sudden torque demand (T) required to meet a request for acceleration of the vehicle 5 from a driver of the vehicle, the electronic controller 20 is arranged to use the integrated starter-generator 16 to supply a torque assist (T.sub.a) to the engine 10 by operating it as a motor. This additional torque (T.sub.a) supplied by the integrated starter-generator 16 would normally result in an increase in the acceleration of the engine 10, however, in the case of this invention, the engine torque set point for the engine 10 is reduced at the same time by the electronic controller 20.” Wright [0028] lines 1-14.
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the starter generator assistance torque of Wright with the hybrid vehicle of Suzuki because one of ordinary skill would have been motivated to make this modification in order to allow for the vehicle to supply additional torque requested by the driver while not solely relying on the engine while also reducing the emissions of the system without sacrificing performance. (Wright [0004-0009]).   

	Additionally, Suzuki in view of Wright do not appear to disclose:

	and wherein a first duration during which the compensation torque is output from the hybrid starter generator, a second duration during which the electric motor is outputting the maximum torque, at a third duration during which a transmissive torque of an engine clutch is formed due to an engagement of the engine clutch are at least partly overlapped during the transition.

	However, in the same field of endeavor of vehicle controls Fuechtner discloses:

	and wherein a first duration during which the compensation torque is output from the hybrid starter generator, “A second electric machine 19 is connected operatively to the crankshaft 8 of the internal combustion engine 3. The second electric machine 19 preferably is a belt starter generator 19 and is connected operatively to the crankshaft 8 of the internal combustion engine 3 by a belt drive 20. The belt drive 20 has a first belt pulley 22 on a drive shaft 41 of the belt starter generator 19 to rotate therewith, a second belt pulley 23 on the crankshaft 8 to rotate therewith, and a drive belt 24. The drive belt 24 preferably is a V belt or a V ribbed belt and allows a torque to be transmitted in a frictionally locking fashion from the first belt pulley 22 to the second belt pulley 23, or vice versa. The transmission ratio of the belt drive 20 is configured so that the belt starter generator 19 can be operated as a generator over the entire rotational speed range of the internal combustion engine 3, and so that the internal combustion engine 3 can be started with the same transmission ratio of the belt drive 20. The belt drive 20 constitutes an oscillation-damping operative connection between the crankshaft 8 and the output shaft 41. The second electric machine 19 also preferably is a high-voltage electric machine.” Fuechtner [0028] lines 1-20 wherein the starter generator can also power the vehicle, see also [0034]) a second duration during which the electric motor is outputting the maximum torque, (“The first electric machine is connected operatively to the at least one drive axle or to the drive axle of the transmission and is not connected operatively directly to the internal combustion engine. Thus, torque can be fed into the drive system or to operate the first electric machine as a generator without the internal combustion engine generating drag torques and/or friction losses.” Fuechtner [0011] lines 1-7 wherein the first electric machine is interpreted as being equivalent to electric motor, see also [0027]) at a third duration during which a transmissive torque of an engine clutch is formed due to an engagement of the engine clutch are at least partly overlapped during the transition. (“The drive system may have a first drive axle embodied as a front axle and a second drive axle embodied as a rear axle. The first electric machine optionally may be connected operatively to the front axle or decoupled therefrom. Thus, the front axle additionally can be driven if the internal combustion engine only transmits a drive torque to the rear axle.” Fuechtner [0016] lines 1-6 wherein the engine and starter generator coupled drive the first axis, and the electric motor drives the front axle when the rear is being powered and both axles can be powered together see also [0026]). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the power overlap of Fuechtner with the hybrid vehicle of Suzuki and Wright because one of ordinary skill would have been motivated to make this modification in order to allow in order to provide a vehicle with all necessary torque quickly and efficiently when a request is made without harming the performance and driving behavior of the vehicle while not increasing fuel consumption and emissions. (Fuechtner [0005-0006]).   

	Regarding claim 12 Suzuki in view of Wright and Fuechtner discloses all of the limitations of claim 11 and further discloses:
	The hybrid vehicle according to claim 11, wherein the HCU determines the compensation torque using a 25OPP-HK-2017-0021-US-00requisite compensation torque and an engine clutch transmissive torque. (“The transmission ECU 300 receives a control command from the hybrid ECU 100, decides a transmission gear ratio of the CVT 31, and performs control to acquire an appropriate transmission gear ratio according to a traveling state.  For example, the transmission ECU 300 controls the transmission gear ratio of the CVT 31 by controlling oil pressure and adjusting a pulley ratio.  The transmission ECU 300 receives a control command from the hybrid ECU 100, controls the engine clutch 42, the first transmission clutch 44, the second transmission clutch 46, and the like, and switches the traveling modes.  For example, the transmission ECU 300 controls engagement and disengagement of the respective clutches by controlling the oil pressure.” Suzuki [0044] lines 1-13, wherein the examiner interprets controlling the clutch engagement of the system as equivalent to satisfying the determined compensation torque and the engine transmission torque).

	Regarding claim 19 Suzuki in view of Wright and Fuechtner discloses all of the limitations of claim 11 while further disclosing: 

	The hybrid vehicle according to claim 11, wherein the first mode is an electric vehicle (EV) mode, and the second mode is a hybrid electric vehicle (HEV) mode. (“Accordingly, it is desirable to provide a system capable of doing both suppression of shocks relating to power transmission and keeping of a driving force when switching the EV mode to the HEV mode” Suzuki [0007] lines 1-4). 

	Regarding claim 20 Suzuki in view of Wright and Fuechtner discloses all of the limitations of claim 11 while still further disclosing:
	The hybrid vehicle according to claim 11, wherein the HCU performs the comparison between the required torque and the maximum torque when torque blending is not yet performed after engine clutch engagement. (“The engine traveling mode is a mode in which a vehicle is driven by output from the engine 10.  The single motor EV traveling mode is a mode in which a vehicle is driven by output from the second motor generator 24.” Suzuki [0028] lines 1-4, wherein no comparing is performed as only one power source is used to power the vehicle in this state).

	Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Wright and Fuechtner as applied to claims 1 and 11 above, and further in view of Whitney et al. (US Pre-Grant Publication No. US 2010/0038158 hereinafter “Whitney”).
	
	Regarding claim 3 Suzuki in view of Wright and Fuechtner discloses all of the limitations of claims 1 and 2 while further disclosing: 
	The method according to claim 2, wherein the step of determining the compensation torque using the requisite compensation torque and the engine clutch transmissive torque comprises: (“The transmission ECU 300 receives a control command from the hybrid ECU 100, decides a transmission gear ratio of the CVT 31, and performs control to acquire an appropriate transmission gear ratio according to a traveling state.  For example, the transmission ECU 300 controls the transmission gear ratio of the CVT 31 by controlling oil pressure and adjusting a pulley ratio.  The transmission ECU 300 receives a control command from the hybrid ECU 100, controls the engine clutch 42, the first transmission clutch 44, the second transmission clutch 46, and the like, and switches the traveling modes.  For example, the transmission ECU 300 controls engagement and disengagement of the respective clutches by controlling the oil pressure.” Suzuki [0044] lines 1-13) …

	determining, as the compensation torque, a lesser value of the requisite compensation torque and the engine clutch transmissive torque.  
	However, in the same field of endeavor of vehicle controls Whitney discloses:
	“as the compensation torque, a lesser value of the requisite compensation torque and the engine clutch transmissive torque.” (“The minimum and maximum limits may be provided to the propulsion torque arbitration module 332 for use in generation of the total requested propulsion torque.” Whitney [0084] lines 12-15). 
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the lesser value of Whitney with the hybrid vehicle of Suzuki and Wright and Fuechtner because one of ordinary skill would have been motivated to make this modification in order to allow for the vehicle to run at a minimum required torque without stalling and protect the engine without the need for excess power which degrades fuel efficiency. (Whitney [0083]).   
 	Regarding claim 4 Suzuki in view of Wright and Fuechtner discloses all of the limitations of claim 1 and further discloses: 
	
	The method according to claim 1, wherein the step of determining the first torque and the second torque is performed to satisfy

	Suzuki does not appear to disclose:

	a first condition in which a sum of the first torque and a third torque, which is acquired by multiplying the second torque by a pulley ratio of the hybrid starter generator, corresponds to the compensation torque.  
	
	However, in the same field of endeavor of vehicle controls Whitney discloses: 

	“a first condition in which a sum of the first torque and a third torque,(“The second summer 772 subtracts the engine torque estimate 754 from the sum of the torque converter load estimate 762 and the multiplied result of the engine acceleration command and the engine inertia J.sub.e 774.  The summed result 776 from the second summer 772 is divided by the pulley ratio r.sub.p via a divider 778 to generate an open loop motor torque 780.” Whitney [0197] lines 1-6) which is acquired by multiplying the second torque by a pulley ratio of the hybrid starter generator, (“The open loop motor torque 780 and the closed loop motor torque 794 are summed by a fourth summer 796 to generate a motor torque command 798.  A motor torque module 800 generates a motor torque actual signal 802 based on the motor torque command 798.  The motor torque actual signal 802 is multiplied by the pulley ratio r.sub.p to generate the motor torque actual at crankshaft signal 716 via a first pulley ratio module 804.” Whitney [0198] Lines 5-12) corresponds to the compensation torque.” (“The closed loop motor torque 794 is multiplied by the pulley ratio r.sub.p via a second pulley ratio module 810 to generate the predicted motor torque at crankshaft signal 718.  The engine torque module 740 generates a desired engine torque command 812 based on the predicted crankshaft torque command 712.  The desired engine torque command 812 and the predicted crankshaft torque command 712 correspond with a torque converter load at a desired idle speed.” Whitney [0199] lines 1-10). 


	Regarding claim 13 Suzuki in view of Wright and Fuechtner discloses the limitations of claim 12 and further discloses: 

	The hybrid vehicle according to claim 12, wherein the HCU determines, as the compensate torque, (“The transmission ECU 300 receives a control command from the hybrid ECU 100, decides a transmission gear ratio of the CVT 31, and performs control to acquire an appropriate transmission gear ratio according to a traveling state.  For example, the transmission ECU 300 controls the transmission gear ratio of the CVT 31 by controlling oil pressure and adjusting a pulley ratio.  The transmission ECU 300 receives a control command from the hybrid ECU 100, controls the engine clutch 42, the first transmission clutch 44, the second transmission clutch 46, and the like, and switches the traveling modes.  For example, the transmission ECU 300 controls engagement and disengagement of the respective clutches by controlling the oil pressure.” Suzuki [0044] lines 1-13) … 
	Suzuki does not appear to disclose: 
	a lesser value of the requisite compensation torque and the engine clutch transmissive torque.
	However, in the same field of endeavor of vehicle controls Whitney discloses: 
	“a lesser value of the requisite compensation torque and the engine clutch transmissive torque.” (“The minimum and maximum limits may be provided to the propulsion torque arbitration module 332 for use in generation of the total requested propulsion torque.” Whitney [0084] lines 12-15). 
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the lesser value of Whitney with the hybrid vehicle of Suzuki and Wright because one of ordinary skill would have been motivated to make this modification in order to allow for the vehicle to run at a minimum required torque without stalling and protect the engine without the need for excess power which degrades fuel efficiency. (Whitney [0083]).   
	Regarding claim 14 Suzuki in view of Wright and Fuechtner discloses all of the limitations of claim 11 and further discloses: 

	The hybrid vehicle according to claim 11, wherein the HCU determines the first torque and the second torque to satisfy 

	Suzuki does not appear to disclose: 

	a first condition in which a sum of the first torque and a third torque, which is acquired by multiplying the second torque by a pulley ratio of the hybrid starter generator, corresponds to the compensation torque.  

	“a first condition in which a sum of the first torque and a third torque, (“The second summer 772 subtracts the engine torque estimate 754 from the sum of the torque converter load estimate 762 and the multiplied result of the engine acceleration command and the engine inertia J.sub.e 774.  The summed result 776 from the second summer 772 is divided by the pulley ratio r.sub.p via a divider 778 to generate an open loop motor torque 780.” Whitney [0197] lines 1-6)  which is acquired by multiplying the second torque by a pulley ratio of the hybrid starter generator,(“The open loop motor torque 780 and the closed loop motor torque 794 are summed by a fourth summer 796 to generate a motor torque command 798.  A motor torque module 800 generates a motor torque actual signal 802 based on the motor torque command 798.  The motor torque actual signal 802 is multiplied by the pulley ratio r.sub.p to generate the motor torque actual at crankshaft signal 716 via a first pulley ratio module 804.” Whitney [0198] Lines 5-12) corresponds to the compensation torque.”(“The closed loop motor torque 794 is multiplied by the pulley ratio r.sub.p via a second pulley ratio module 810 to generate the predicted motor torque at crankshaft signal 718.  The engine torque module 740 generates a desired engine torque command 812 based on the predicted crankshaft torque command 712.  The desired engine torque command 812 and the predicted crankshaft torque command 712 correspond with a torque converter load at a desired idle speed.” Whitney [0199] lines 1-10). 
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the summation and multiplication of Whitney with the hybrid vehicle of Suzuki and Wright and Fuechtner because one of ordinary skill would have been motivated to .   
	
	Claims 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Wright and Fuechtner and Whitney as applied to claims 1 and 4 above, and further in view of Inada (US Pre-Granted Publication No. US 2004/0009842 A1 hereinafter “Inada”).
	Regarding claim 5 Suzuki in view of Wright and Fuechtner discloses:
	The method according to claim 4, wherein the step of determining the first torque and the second torque comprises:(“In the case of the hybrid traveling mode, the transmission ECU 300 engages all the engine clutch 42, the first transmission clutch 44, and the second transmission clutch 46, and transmits a torque from the engine 10” Suzuki [0048] lines 1-4)  determining torque share ratios of the engine and the hybrid starter generator(“As described above, in the driving control mechanism 1 according to the implementation, the engine clutch 42 transmits power between the crankshaft 11 and the motor shaft 21.  In the case where the first motor generator 20 functions as the driving motor, the first motor generator 20 and the engine 10 are completely separated.  Thereby, the engine 10 does not consume a torque from the first motor generator 20.  This suppresses reduction in efficiency of the first motor generator 20.  Instead of the engine clutch 42, a torque converter may transmit power between the crankshaft 11 and the motor shaft 21.” Suzuki [0033] lines 1-11 wherein the system efficiency includes the motor efficiency)…
	Suzuki does not appear to disclose:
to satisfy a second condition in which the system efficiency is increased nor while satisfying the first condition.  
	However, in the same field of endeavor of vehicle controls Inada discloses:
	“to satisfy a second condition in which the system efficiency is increased …” (“For example, in order to perform mainly an improvement in fuel economy and exhaust gas purification, an automatic stop of engine, viz., an idle stop function is exhibited during a temporary stop of the vehicle such as a wait for a signal turn on a traffic intersection so that an engine low-speed run during which an engine efficiency is not favorable is switched to a motor run during which only motor 4 is the vehicular propelling source.  Thus, a high efficiency of an engine operating point due to an automatic transmission 6 is performed.” Inada [0029] lines 15-24,)
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second condition in which the efficiency is increased of Inada with the hybrid vehicle of Suzuki and Wright and Whitney and Fuechtner because one of ordinary skill would have been motivated to make this modification in order to allow for stable vehicle propulsion while maintaining sufficient power to operate the vehicle as required (Inada [0042-0043]).
	Additionally, Suzuki in view of Inada do not appear to disclose: 
	while satisfying the first condition
	However, in the same field of endeavor of vehicle controls Whitney discloses: 
while satisfying the first condition.” (“The second summer 772 subtracts the engine torque estimate 754 from the sum of the torque converter load estimate 762 and the multiplied result of the engine acceleration command and the engine inertia J.sub.e 774.  The summed result 776 from the second summer 772 is divided by the pulley ratio r.sub.p via a divider 778 to generate an open loop motor torque 780.” Whitney [0197] lines 1-6). 
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the summation and multiplication of Whitney with the hybrid vehicle of Suzuki and Inada because one of ordinary skill would have been motivated to make this modification in order to allow for the most accurate operation state of the hybrid system based on multiple variables, such as the torque to air flow ratio (Whitney [0199]).   
	Regarding claim 6 Suzuki in view of Wright and Fuechtner and Whitney and Inada disclose all of the limitation of claim 5 and Suzuki further discloses: 

	The method according to claim 5, wherein the step of determining the first torque and the second torque(“In the case of the hybrid traveling mode, the transmission ECU 300 engages all the engine clutch 42, the first transmission clutch 44, and the second transmission clutch 46, and transmits a torque from the engine 10” Suzuki [0048] lines 1-4)…
	Suzuki does not appear to disclose: 
	further comprises: determining the first torque and the second torque using the determined torque share ratios.  
	However, in the same field of endeavor of vehicle controls Inada discloses:
	“further comprises: determining the first torque and the second torque using the determined torque share ratios.” (“FIG. 6A is a setting map to maximize the vehicular propelling force under a situation at which the output of battery 5 is inhibited.  As shown in FIG. 6A, the motor torque of drive motor 4 in a predetermined low velocity region is large so that the distribution ratio of the generator torque with respect to engine torque is relatively high and a large vehicular propelling torque can be obtained.  As the vehicular velocity becomes raised (=motor speed is raised), the motor torque is reduced.  With the lowered distribution ratio of generated torque with respect to engine torque lowered and the distribution ratio of the clutch transmission torque raised, the vehicular propelling torque can largely be obtained.  Hence, under the predetermined low vehicular velocity, the distribution ratio of generator torque is enlarged and, as the vehicular velocity is increased, the ratio of generator torque is made small.” Inada [0042] lines 1-16, Figs. 6a-6d). 
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the torque share ratios of Inada with the hybrid vehicle of Suzuki and Wright and Fuechtner and Whitney because one of ordinary skill would have been motivated to make this modification in order to allow for stable vehicle propulsion while maintaining sufficient power to operate the vehicle as required (Inada [0042-0043]).
	
	Regarding claim 8 Suzuki in view of Wright and Fuechtner and Whitney and Inada disclose all of the limitations of claim 6 while Suzuki further discloses: 
	The method according to claim 6, further comprising: 
	transmitting, by the HCU, a first torque command, which corresponds to the determined first torque to an engine control unit (ECU), which controls the engine; (“The engine ECU 200 receives a control command from the hybrid ECU 100, and controls the engine 10 in a manner that output of the engine 10 becomes a control command value.” Suzuki [0042] lines 1-4) and 	transmitting, by the HCU, a second torque command, which corresponds to the determined second torque to a motor control unit (MCU), which controls the hybrid starter generator.  (“The motor ECU 400 receives a control command from the hybrid ECU 100, and independently controls the first motor generator 20 or the second motor generator 24 via the inverter 70 in a manner that output from the first motor generator 20 or the second motor generator 24 becomes a control command value.  Specifically, the motor ECU 400 outputs a current command or a voltage command to the inverter 70 on the basis of information on a rotation speed, voltage, current, and the like of the first motor generator 20 or the second motor generator 24.” Suzuki [0043] lines 1-10). 

	Claims 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Wright and Fuechtner and Whitney as applied to claims 11 and 14 above, and further in view of Inada.
	Regarding claim 15 Suzuki in view of Fuechtner and Whitney discloses all of the limitations of claim 14, while Suzuki further discloses:
The hybrid vehicle according to claim 14, wherein the HCU determines torque share ratios of the engine and the hybrid starter generator (“As described above, in the driving control mechanism 1 according to the implementation, the engine clutch 42 transmits power between the crankshaft 11 and the motor shaft 21.  In the case where the first motor generator 20 functions as the driving motor, the first motor generator 20 and the engine 10 are completely separated.  Thereby, the engine 10 does not consume a torque from the first motor generator 20.  This suppresses reduction in efficiency of the first motor generator 20.  Instead of the engine clutch 42, a torque converter may transmit power between the crankshaft 11 and the motor shaft 21.” Suzuki [0033] lines 1-11 wherein the system efficiency includes the motor efficiency) … 

	Suzuki does not appear to disclose: 
	to satisfy a second condition in which the system efficiency is increased nor while satisfying the first condition.  

	However, in the same field of endeavor of vehicle controls Inada discloses:

	“to satisfy a second condition in which the system efficiency is increased …” (“For example, in order to perform mainly an improvement in fuel economy and exhaust gas purification, an automatic stop of engine, viz., an idle stop function is exhibited during a temporary stop of the vehicle such as a wait for a signal turn on a traffic intersection so that an engine low-speed run during which an engine efficiency is not favorable is switched to a motor run during which only motor 4 is the vehicular propelling source.  Thus, a high efficiency of an engine operating point due to an automatic transmission 6 is performed.” Inada [0029] lines 15-24)
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second condition in which the efficiency is increased of Inada with the hybrid vehicle of Suzuki and Wright and Fuechtner because one of ordinary skill would have been motivated to make this modification in order to allow for stable vehicle propulsion while maintaining sufficient power to operate the vehicle as required (Inada [0042-0043]).
	Additionally, Suzuki in view of Inada do not appear to disclose:    
	while satisfying the first condition
	However, in the same field of endeavor of vehicle controls Whitney discloses: 
	“while satisfying the first condition.” (“The second summer 772 subtracts the engine torque estimate 754 from the sum of the torque converter load estimate 762 and the multiplied result of the engine acceleration command and the engine inertia J.sub.e 774.  The summed result 776 from the second summer 772 is divided by the pulley ratio r.sub.p via a divider 778 to generate an open loop motor torque 780.” Whitney [0197] lines 1-6). 
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the summation and multiplication of Whitney with the hybrid vehicle of Suzuki and Wright and Fuechtner and Inada because one of ordinary skill would have been motivated to make this modification in order to allow for the most accurate operation state of the hybrid system based on multiple variables, such as the torque to air flow ratio (Whitney [0199]).   

	Regarding claim 16 Suzuki in view of Wright and Fuechtner and Whitney further in view of Inada disclose all of the limitations of claim 15, while Suzuki further discloses: 

	The hybrid vehicle according to claim 15, wherein the HCU determines the first torque and the second torque (“In the case of the hybrid traveling mode, the transmission ECU 300 engages all the engine clutch 42, the first transmission clutch 44, and the second transmission clutch 46, and transmits a torque from the engine 10” Suzuki [0048] lines 1-4) …
	Suzuki does not appear to disclose: 
	using the determined torque share ratios.  
	However, in the same field of endeavor of vehicle controls Inada discloses: 
	“using the determined torque share ratios.” (“FIG. 6A is a setting map to maximize the vehicular propelling force under a situation at which the output of battery 5 is inhibited.  As shown in FIG. 6A, the motor torque of drive motor 4 in a predetermined low velocity region is large so that the distribution ratio of the generator torque with respect to engine torque is relatively high and a large vehicular propelling torque can be obtained.  As the vehicular velocity becomes raised (=motor speed is raised), the motor torque is reduced.  With the lowered distribution ratio of generated torque with respect to engine torque lowered and the distribution ratio of the clutch transmission torque raised, the vehicular propelling torque can largely be obtained.  Hence, under the predetermined low vehicular velocity, the distribution ratio of generator torque is enlarged and, as the vehicular velocity is increased, the ratio of generator torque is made small.” Inada [0042] lines 1-16, Fig 6a-6d). 
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the torque share ratios of Inada with the hybrid vehicle of Suzuki and Wright and Whitney because one of ordinary skill would have been motivated to make this modification in order to allow for stable vehicle propulsion while maintaining sufficient power to operate the vehicle as required (Inada [0042-0043]).

	Regarding claim 18 Suzuki in view of Wright and Fuechtner and Whitney and Inada disclose all of the limitations of claim 16, Suzuki further discloses: 
 
	The hybrid vehicle according to claim 16, wherein the HCU transmits a first torque command, which corresponds to the determined first torque, to the ECU, (“The engine ECU 200 receives a control command from the hybrid ECU 100, and controls the engine 10 in a manner that output of the engine 10 becomes a control command value.” Suzuki [0042] lines 1-4) and transmits a second torque command, which corresponds to the determined second torque, to the MCU.  (“The motor ECU 400 receives a control command from the hybrid ECU 100, and independently controls the first motor generator 20 or the second motor generator 24 via the inverter 70 in a manner that output from the first motor generator 20 or the second motor generator 24 becomes a control command value.  Specifically, the motor ECU 400 outputs a current command or a voltage command to the inverter 70 on the basis of information on a rotation speed, voltage, current, and the like of the first motor generator 20 or the second motor generator 24.” Suzuki [0043] lines 1-10).

	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, Wright, Fuechtner, Whitney, and Inada as applied to claims 5 and 15 above, and further in view of Shibata et al. (US Pre-Granted Publication No. US 2007/0205030 A1 hereinafter “Shibata”).
	Regarding claim 7 Suzuki in view of Wright in view of Fuechtner in view of Whitney in view of Inada discloses all of the limitations of claim 5, Suzuki further discloses: 
	The method according to claim 5…
	Suzuki does not appear to disclose: 
	wherein the system efficiency is determined by a sum of a first value, which is acquired by multiplying an efficiency of the engine by the torque share ratio of the engine, and a second value, which is acquired by multiplying an efficiency of the hybrid starter generator by the torque share ratio of the hybrid starter generator.  
	However, in the same field of endeavor of vehicle controls Shibata discloses: 
	“wherein the system efficiency is determined by a sum of a first value, which is acquired by multiplying an efficiency of the engine (“The MG efficiency calculation unit M6 includes a battery efficiency calculation unit M10, which calculates battery efficiency from the power balance of the high-voltage battery 43 and the fuel consumption for the electric power generation by the alternator 17.  By multiplying the MG output and the battery efficiency together, the MG efficiency calculation unit M6 calculates MG fuel consumption [g/s], which corresponds to the energy efficiency at the rear axle.” Shibata [0051] lines 1-9 wherein the fuel consumption is interpreted as the efficiency of the engine) …, and a second value, which is acquired by multiplying an efficiency of the hybrid starter generator by the torque share ratio of the hybrid starter generator.” (“The MG efficiency calculation unit M6 includes a battery efficiency calculation unit M10, which calculates battery efficiency from the power balance of the high-voltage battery 43 and the fuel consumption for the electric power generation by the alternator 17.  By multiplying the MG output and the battery efficiency together, the MG efficiency calculation unit M6 calculates MG fuel consumption [g/s], which corresponds to the energy efficiency at the rear axle.” Shibata [0051] lines 1-9). 
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the efficiency multiplication of Shibata with the hybrid vehicle of Suzuki and Wright and Fuechtner and Whitney and because one of ordinary skill would have been motivated to make this modification in order to determine a state in which the fuel consumption is the lowest and optimize a hybrid drive system for the most efficient results (Shibata [0003-0006]).
	Additionally, Suzuki and Shibata do not appear do disclose:
	by the torque share ratio of the engine,
	However, in the same field of endeavor of vehicle controls Inada discloses:
	“by the determined torque share ratio of the engine,” (“FIG. 6A is a setting map to maximize the vehicular propelling force under a situation at which the output of battery 5 is inhibited.  As shown in FIG. 6A, the motor torque of drive motor 4 in a predetermined low velocity region is large so that the distribution ratio of the generator torque with respect to engine torque is relatively high and a large vehicular propelling torque can be obtained.  As the vehicular velocity becomes raised (=motor speed is raised), the motor torque is reduced.  With the lowered distribution ratio of generated torque with respect to engine torque lowered and the distribution ratio of the clutch transmission torque raised, the vehicular propelling torque can largely be obtained.  Hence, under the predetermined low vehicular velocity, the distribution ratio of generator torque is enlarged and, as the vehicular velocity is increased, the ratio of generator torque is made small.” Inada [0042] lines 1-16, Fig 6a-6d). 
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the torque share ratios of Inada with the hybrid vehicle of Suzuki and Wright and Fuechtner and Whitney and Shibata because one of ordinary skill would have been motivated to make this modification in order to allow for stable vehicle propulsion while maintaining sufficient power to operate the vehicle as required (Inada [0042-0043]).
	
	Regarding claim 17 Suzuki in view of Wright, in view of Fuechtner, in view of Whitney, further in view of Inada discloses the limitations of claim 15, while Suzuki further discloses: 
	The hybrid vehicle according to claim 15, 
	Suzuki does not appear to disclose:
	wherein the system efficiency is determined by a sum of a first value, which is acquired by multiplying an efficiency of the engine by the torque share ratio of the engine, and a second value, which is acquired by multiplying an efficiency of the hybrid starter generator by the torque share ratio of the hybrid starter generator.  
	However, in the same field of endeavor of vehicle controls Shibata discloses: 
	“wherein the system efficiency is determined by a sum of a first value, which is acquired by multiplying an efficiency of the engine (“The MG efficiency calculation unit M6 includes a battery efficiency calculation unit M10, which calculates battery efficiency from the power balance of the high-voltage battery 43 and the fuel consumption for the electric power generation by the alternator 17.  By multiplying the MG output and the battery efficiency together, the MG efficiency calculation unit M6 calculates MG fuel consumption [g/s], which corresponds to the energy efficiency at the rear axle.” Shibata [0051] lines 1-9 wherein the fuel consumption is interpreted as the efficiency of the engine) …, and a second value, which is acquired by multiplying an efficiency of the hybrid starter generator by the torque share ratio of the hybrid starter generator.” (“The MG efficiency calculation unit M6 includes a battery efficiency calculation unit M10, which calculates battery efficiency from the power balance of the high-voltage battery 43 and the fuel consumption for the electric power generation by the alternator 17.  By multiplying the MG output and the battery efficiency together, the MG efficiency calculation unit M6 calculates MG fuel consumption [g/s], which corresponds to the energy efficiency at the rear axle.” Shibata [0051] lines 1-9). 
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the efficiency multiplication of Shibata with the hybrid vehicle of Suzuki and Wright and Fuechtner and Whitney because one of ordinary skill would have been motivated 
	Additionally, Suzuki and Shibata do not appear do disclose:
	by the torque share ratio of the engine,
	However, in the same field of endeavor of vehicle controls Inada discloses:
	“by the determined torque share ratio of the engine,” (“FIG. 6A is a setting map to maximize the vehicular propelling force under a situation at which the output of battery 5 is inhibited.  As shown in FIG. 6A, the motor torque of drive motor 4 in a predetermined low velocity region is large so that the distribution ratio of the generator torque with respect to engine torque is relatively high and a large vehicular propelling torque can be obtained.  As the vehicular velocity becomes raised (=motor speed is raised), the motor torque is reduced.  With the lowered distribution ratio of generated torque with respect to engine torque lowered and the distribution ratio of the clutch transmission torque raised, the vehicular propelling torque can largely be obtained.  Hence, under the predetermined low vehicular velocity, the distribution ratio of generator torque is enlarged and, as the vehicular velocity is increased, the ratio of generator torque is made small.” Inada [0042] lines 1-16, Fig 6a-6d). 
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the torque share ratios of Inada with the hybrid vehicle of Suzuki and Wright and Fuechtner and Whitney and Shibata because one of ordinary skill would have been motivated to make this modification in order to allow for stable vehicle propulsion while maintaining sufficient power to operate the vehicle as required (Inada [0042-0043]).

Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                        
                                                                                                                                                                                                        



                                                                                                                                                                                /JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664